Citation Nr: 1815804	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-35 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the overpayment of Chapter 33 (Post-9/11 GI Bill) education benefits in the amount of $47,140.00 was validly created. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran had verified active duty service from November 2006 to November 2009.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

The Veteran provided testimony at a June 2015 Travel Board hearing.  The hearing transcript is of record. 


FINDINGS OF FACT

1. In January 2010, VA issued Yale University two separate payments under the Post-9/11 GI Bill, each in the amount $35,200.00, for tuition and fees for the semester beginning on August 3, 2009 and ending on February 6, 2010.

2. In January 2010, VA issued Yale University two separate payments under the Post-9/11 GI Bill, each in the amount $9,440.00, for tuition and fees for the semester beginning on February 19, 2010 and ending on July 24, 2010.

3. In January 2010, VA issued Yale University two separate Yellow Ribbon payments under the Post-9/11 GI Bill, each in the amount $2,500.00, for the semester beginning on February 19, 2010 and ending on July 24, 2010.

4. The Veteran was not entitled to the overpayment of education benefits under the Post-9/11 GI Bill in the total amount of $47,140.00.  

5. While the Veteran did not know that the overpayment of education benefits was erroneous, he should have known that the amount received in excess of the cost of tuition and fees for both the Fall 2009 and Spring 2010 semesters ($23,880.00) was erroneous.  

6.  The overpayment of VA education benefits the amount of $23,880.00 was validly created.   

7.  The overpayment of VA education benefits in the amount of $23,260.00 was not validly created.  


CONCLUSIONS OF LAW

1. The overpayment of Chapter 33 (Post-9/11 GI Bill) education benefits in the amount of $23,880.00 is a valid debt.  38 U.S.C. §§ 5107, 5112, 5302, 5314, 5316 (2012); 38 C.F.R. §§ 1.912a, 1.956, 1.962, 3.500 (2018).

2. The overpayment of Chapter 33 (Post-9/11 GI Bill) education benefits in the amount of $23,260.00 is invalid, and that portion of the debt is waived.  38 U.S.C. §§ 5107, 5112, 5302, 5314, 5316 (2012); 38 C.F.R. §§ 1.912a, 1.956, 1.962, 3.500 (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 is not applicable to cases involving the waiver of recovery of overpayment claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  The Board finds, however, that all due process concerns regarding the creation of the overpayment have been met.  The Veteran has had the opportunity to present evidence and argument in support of his appeal, and has done so in his substantive appeal and during Board hearing testimony. 

A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C. § 501 (2012); 38 C.F.R. § 1.911 (c) (2018).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956 (a). 

VA generally is required to recover erroneous VA payments or overpayment of benefits.  See Edwards v. Peake, 22 Vet. App. 57, 59 (2008); see also 38 U.S.C. §§  5314 (a) and 5316.

To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  

Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C. § 5112 (b)(9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  The United States Court of Appeals for Veterans Claims (Court) noted that, "when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

In this case, the Veteran's basic eligibility for Chapter 33 (Post-9/11) GI education benefits is not in dispute.  Rather, the validity of the debt concerns the specific amount of such benefits that were issued to the Veteran's educational institution in January 2010, the balance of which was refunded to the Veteran.  

A December 2009 decision shows that the Veteran was awarded education benefits under the Post-9/11 GI Bill at the 100 percent level.  The Veteran was provided information about his benefit payments, his responsibility for reporting changes to VA, and how to contact VA.  He was informed that his school may receive a Yellow Ribbon program payment if his school participated in the program based on their tuition and fee charges.  He was also informed that he may receive a Yellow Ribbon Payment, a Monthly Housing Allowance if he was not on active duty and he was enrolled more than half-time, and a Books and Supplies Stipend.  The letter informed the Veteran that he must notify his school's Veterans Certifying Official and VA if there were any changes in his enrollment, and he was informed that VA could not pay him for changes in active duty status.  The Veteran was referred to the GI Bill Web site for additional information. 

VA accounting information associated with the record shows that the Veteran was authorized for recurring housing payments in the amount of $2,225.00 beginning in August 2009 and ending on July 2010.  A payment of $375.00 was authorized for books and supplies for the term beginning February 2010 and ending July 2010.  Information on the GI Bill Web site and the Federal Register shows that payments for the Monthly Housing Allowance and the Books and Supplies stipend are made directly to the veteran beneficiary.

An Enrollment Certification, certified by the Yale University School of Management in September 2009, shows that the Veteran was enrolled in a graduate Master of Business Administration (MBA) program for the semester beginning on August 3, 2009 and ending on February 6, 2010.  The cost of tuition, fees, and Yellow Ribbon payment amounts were identified as follows: $33,500, $1,700.00, and $2,500.00.  Full time training was identified.  

An Enrollment Certification certified by the Yale University School of Management in November, 2009, shows that the Veteran was enrolled in a graduate Master of Business Administration (MBA) program for the semester beginning on February 19, 2010 and ending on July 24, 2010.  The cost of tuition, fees, and Yellow Ribbon payment amounts were identified as follows: $33,500, $1,700.00, and $2,500.00.  Full time training was identified.  

The record shows that in January 2010, VA issued Yale University two separate payments under the Post-9/11 GI Bill, each in the amount $35,200.00, for tuition and fees for the semester beginning on August 3, 2009 and ending on February 6, 2010.  On that same day, VA issued Yale University two separate payments under the Post-9/11 GI Bill, each in the amount $9,440.00, for tuition and fees for the semester beginning on February 19, 2010 and ending on July 24, 2010.  VA also issued two separate Yellow Ribbon payments under the Post-9/11 GI Bill, each in the amount $2,500.00, for the semester beginning on February 19, 2010 and ending on July 24, 2010.  

The Board finds Veteran was not legally entitled to the overpayment of education benefits under the Post-9/11 GI Bill in the total amount of $47,140.00.  The Veteran was awarded education benefits under the Post-9/11 GI Bill at the 100 percent level for the semester beginning in August 2009, when he was on active duty.  The record shows that the Veteran separated from service on November 1, 2009.  Thus, for the semester beginning in February 2010, he no longer qualified for full tuition payments.  

Rates of payment for education assistance under 38 U.S.C. Chapter 33 are provided under the regulations at 38 C.F.R. § 21.9640.  Amounts payable for individuals on active duty will be the lowest of (1) the established charges that similarly circumstanced nonveterans enrolled in the individual's program of education would be required to pay; (2) that portion of the established charges not covered by military tuition assistance under 10 U.S.C. 2007 (a) or (b) for which the individual has stated to VA that he or she wishes to receive; or (3) the less amount of paragraph (d)(1) or (2) of this section, divided by the number of days in the individual's semester or term to determine the individual's daily rate which will then be multiplied by the remaining months or days of entitlement to educational assistance.  38 C.F.R. § 21.9640 (d).  

The maximum amount of tuition payable to an individual, other than one on active duty, who is pursuing a program of education at more than one-half time is the lesser of (1) the amount of tuition charged by the institution of higher learning; or (2) the maximum amount of tuition regularly charged per credit hour to full-time undergraduate in-State students by the public institution of higher learning having the highest rate of regularly-charged tuition per credit hour in the state in which the individual is enrolled.  See 38 C.F.R. § 21.9640 (b)(1)(i)(A).  In essence, the maximum tuition payments available for individuals who are no longer on active duty, were capped at the rate of tuition charged for in-State students at public colleges or universities in that state, in this case, Connecticut.  

The Board finds, therefore, that for the semester beginning on August 3, 2009 and ending on February 6, 2010, the Veteran was entitled to full payment for tuition and fees at the rate established for such charges at the University, i.e.  $35,200.00.  For the period beginning on February 19, 2010 and ending on July 24, 2010, he was entitled to payment at 100 percent of the maximum established rate for the state of Connecticut during that academic year, which in this case was calculated at $9,440.00 for the semester.  Additionally, for the Spring semester, he was entitled to a $2,500.00 payment under the Yellow Ribbon program, which matched the University's $2,500.00 contribution.     

While the Veteran contends in statements and hearing testimony that he was entitled to $35,200.00 for Fall semester tuition, and he was entitled to $35,200.00 for Spring semester tuition, the record shows that he was not entitled to the full tuition payment for the Spring semester at the active duty rate because he was no longer on active duty at the time the semester started in February 2010.  While the Veteran contends that he started some courses for the Spring semester prior to the dates delineated by the Registrar, evidence to that effect has not been submitted, and the Board finds that the dates certified by the University registrar are more probative in determining the start date of the Spring 2010 term than the nonspecific statements alleging an earlier start date for some of his courses.  

Finally, while the Veteran reported that believed that the two $9,440.00 payments and two $2,500.00 Yellow Ribbon payments were BAH/BAS payments.  Basic Allowance for Housing and Basic Allowance for Subsistence are a benefit associated with an active duty service member's pay, and are not provided as part of the Chapter 33 education benefits, nor would such payments be made directly to the University.  In this case, the $9,440.00 payment actually represented the maximum payment available to the Veteran for Spring semester tuition and fees, and a duplicate payment was erroneously made.  The $2,500.00 Yellow Ribbon payment is an education benefit, and was a payment matching the University's $2,500.00 contribution to his Spring semester tuition.  A duplicate payment of that benefit was also erroneously made.  Chapter 33 education benefits do allow for a "monthly housing allowance" and a "book stipend."  The record shows, however, that the Veteran was authorized for monthly housing payments in the amount of $2,225.00 beginning in August 2009 and ending on July 2010, and a $375.00 payment for books and supplies was authorized for the term beginning February 2010.  The Board finds that these payments would have been made directly to the Veteran and not to the University, and thus, would not have shown up on his student account.  

The Board finds, based on the Veteran's statements and testimony, that he did not know that the overpayment of education benefits issued in January 2010 was erroneous, and the Board finds, absent evidence to the contrary, that he is credible.    The evidence of record does not indicate that the Veteran's actions or failure to act contributed to the issuance of the duplicate payments which resulted in the overpayment debt, and it appears that the overpayment of benefits was due to an administrative error on the part of VA.  

In his statements and contentions, the Veteran indicated that he believed that the two $35,200.00 payments made in January 2010 were issued for payment of his Fall and Spring semester tuition and fees.  Thus, the Board finds that the Veteran did not know, nor is it clear that he should he have known, that this payment of benefits was erroneous.  On the same day, the Veteran was issued two $9,440.00 payments and two $2,500.00 Yellow Ribbon payments, in the total amount of $23,880.00.  The Board finds that while the Veteran did not know that the overpayment of education benefits, for what he believed to be for his Spring semester tuition, was erroneous, he should have known that the amounts received in excess of the cost of his tuition and fees for both the Fall 2009 and Spring 2010 semesters, totaling $23,880.00, was erroneous.  

In that regard, the Veteran's Yale University Student Account Billing History shows that the six payments made by the United States Treasury on January 4, 2010 resulted in a significant credit on the Veteran's account, and this amount was refunded to the Veteran via direct deposit.  Upon receipt of VA education benefits well in excess of the cost of full tuition and fees for the 2009-2010 school year, the Board finds that the Veteran should have known that the amounts received were erroneous.  While the Veteran contends that he believed these were BHA/BAS payments, such payments are related to applicable education benefits, would not have been paid to the Veteran's educational institution, and the record indicates that separate monthly $2,225.00 payments for housing were authorized for the Veteran for the time period beginning in August 2009 and ending on July 2010, and a $375.00 stipend was authorized for the term beginning February 2010.  The Board finds payment of the monthly housing allowance and book stipend would have been made directly to the Veteran, and would not have been paid to his school.   See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that it is presumed that government officials "have properly discharged their official duties.").  Thus, the Board finds that the Veteran should have known, when he received a refund for balances well in excess of his tuition and fees, that an erroneous payment had been made.  Accordingly, the Board finds that the overpayment debt, in the amount of $23,880.00 was not due to sole VA administrative error, and the debt is valid.  

For these reasons discussed above, the Board finds that the overpayment of VA education benefits in the amount of $23,880.00 was validly created.  The Board finds, resolving reasonable doubt in the Veteran's favor, that the remaining balance of the overpayment debt, in the amount of $23,260.00 was due to sole administrative error on the part of VA, and that portion of the debt is deemed invalid and is waived. 





(CONTINUED ON NEXT PAGE)



ORDER

The overpayment of Chapter 33 (Post-9/11 GI Bill) education benefits in the amount of $23,880.00 is a valid debt.  

The overpayment of Chapter 33 (Post-9/11 GI Bill) education benefits in the amount of $23,260.00 is invalid and the debt is waived.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


